United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2661
                                  ___________

Genick Bar-Meir,                       *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
North American Die Casting             * District of Minnesota.
Association,                           *
                                       *      [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                         Submitted: November 27, 2002
                             Filed: December 26, 2002
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Genick Bar-Meir filed this action against the North American Die Casting
Association (NADCA), requesting an order that the domain name “nadca.org” should
remain with him. NADCA filed counterclaims under the Lanham Act, 15 U.S.C.
§ 1051 et seq., seeking injunctive relief and damages. We previously affirmed in an
interlocutory appeal the district court’s1 grant of injunctive relief and summary

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.
judgment to NADCA, and we now affirm the remaining pretrial orders2 that Bar-Meir
challenges on appeal.

       We hold the district court did not abuse its discretion in any of its discovery
rulings. See SDI Operating P’ship v. Neuwirth, 973 F.2d 652, 655 (8th Cir. 1992)
(standard of review). We also hold the court did not abuse its discretion in refusing
to impose the costs of personal service on NADCA, given that Bar-Meir did not show
compliance with Federal Rule of Civil Procedure 4(d)(2)(D); or in refusing to
continue a hearing on the summary judgment motion, see Wisland v. Admiral
Beverage Corp., 119 F.3d 733, 737 (8th Cir. 1997) (district court is given wide
authority and discretion to manage its caseload), cert. denied, 522 U.S. 1112 (1998).
We further hold the district court did not err in denying Bar-Meir’s motion to vacate
the reference to the magistrate judge. See 28 U.S.C. § 636(b)(1). We do not consider
the propriety of the district court’s damages award, as Bar-Meir did not argue the
issue on appeal. See Fed. R. App. P. 28(a)(9)(A) (appellant’s brief must contain
contentions on issues presented and reasons for them); Etheridge v. United States,
241 F.3d 619, 622 (8th Cir. 2001) (claims not argued on appeal are abandoned).

      Accordingly, we affirm.

      A true copy.

               Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
          Magistrate Judge Nelson.
                                         -2-